     Case 4:20-cv-00718-P Document 4 Filed 07/13/20                  Page 1 of 2 PageID 18


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     DARREN VINCENT FORD,                                No. 2:20-cv-1374 CKD P
12                         Plaintiff,
13             v.                                          ORDER
14     HOTFLIXX COMPANY, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18    U.S.C. § 1983. Plaintiff has filed an application to proceed in forma pauperis pursuant to 28

19    U.S.C. § 1915.

20            The federal venue statute provides that a civil action “may be brought in (1) a judicial

21    district in which any defendant resides, if all defendants are residents of the State in which the

22    district is located, (2) a judicial district in which a substantial part of the events or omissions

23    giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24    is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25    this action, any judicial district in which any defendant is subject to the court’s personal

26    jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27            In this case, the claim arose in Tarrant County, which is in the Northern District of Texas.

28    Therefore, plaintiff’s claim should have been filed in the United States District Court for the
                                                           1
     Case 4:20-cv-00718-P Document 4 Filed 07/13/20                Page 2 of 2 PageID 19


 1    Northern District of Texas. In the interest of justice, a federal court may transfer a complaint

 2    filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512

 3    F.2d 918, 932 (D.C. Cir. 1974).

 4              Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 5    States District Court for the Northern District of Texas.

 6    Dated: July 13, 2020
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14    12/ford1374.21


15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
